IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT W. HILL,                          : No. 75 EM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW                          :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2017, the “Petition for Allowance of Appeal

Nunc Pro Tunc” is DENIED.